Citation Nr: 0124016	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-08 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
peripheral neuropathy.  

3.  Entitlement to waiver of overpayment of pension benefits 
in the amount of $22,177.00.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission





WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
February 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) and Committee on Waivers 
and Compromises (COWC).  

The issue of entitlement to waiver of overpayment of pension 
benefits in the amount of $22,177.00 is addressed in the 
remand portion of this decision, as is the merits portion of 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and service connection for residuals of a 
left knee injury.  


FINDINGS OF FACT

1.  In February 1954 the RO denied the claim of service 
connection for, in pertinent part, a left knee injury.  This 
decision became final.  

2.  Additional evidence submitted since the February 1954 
decision bears directly and substantially upon the issue at 
hand, and because it is neither cumulative or redundant, and 
is significant, it must be considered in order to fairly 
decide the merits of the claim.  
3.  In June 1995 the RO denied, in pertinent part, the 
veteran's claim for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for peripheral neuropathy.  This 
decision became final.  

4.  The evidence submitted since the June 1995 decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1954 
determination wherein the RO denied the claim of entitlement 
to service connection for a left knee disability is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Evidence received since the final June 1995 determination 
wherein the RO denied the claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for peripheral neuropathy is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5014, 5108, 7105(c);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.


When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; 



(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  


New and Material Evidence: Service Connection for Residuals 
of a Left Knee Injury

Factual Background

The evidence which was of record prior to the February 1954 
decision wherein the RO denied entitlement to service 
connection for a left knee disorder is reported in pertinent 
part below.

Pertinent service medical records do not actually document a 
left knee injury.  They show that the veteran was hit in the 
chest with someone else's knee while playing football, but 
they do not document a specific injury to his left knee.  
However, progress notes document that he was seen for locking 
of his left knee in September 1952.  

He was treated with an Ace bandage.  In November 1952 it was 
noted that he had recurrent patellar dislocation of the left 
knee, but that x-rays revealed no positive changes in the 
left knee.  X-rays were again described as negative in 
December 1952, and he was given an Ace wrap.  

On separation examination in February 1953, the lower 
extremities were described as normal.  It was noted that the 
veteran denied any significant medical history.  It was 
determined that he had no defects or diagnoses.  

In November 1953 the veteran submitted a claim for, in 
pertinent part, a 'bad' left knee, which he alleged was 
incurred in June 1952.  He reported being treated for his 
left knee between September 1952 and January 1953.  He 
reported post-service treatment at the VA Hospital in Houston 
in September 1953.  

In January 1954 a VA examination was conducted.  The 
musculoskeletal system was described as normal, and no left 
knee diagnosis was documented.  

In February 1954 the RO denied, in pertinent part, service 
connection for a left knee injury.  


VA examinations were conducted in August and September 1973.  
During a September 1973 orthopedic examination the veteran 
reported injuring his knee in the service while playing 
football.  He currently reported occasional swelling and 
aching in the knee after prolonged walking and standing.  He 
denied any locking of the left knee joint.  

On examination it was concluded that there were no residuals 
of disease or injury in the left knee.  It was noted that x-
rays had been performed.  The August 1973 x-ray report of the 
left knee revealed normal joint space except for some 
narrowing of the medial portion.  It was also noted that the 
synovia were thickened.  

Records were subsequently received from St. Joseph Hospital; 
however, these records make no reference to a left knee 
impairment.  

In June 1991 the RO received VA medical records dated 
approximately from March 1989 to March 1991.  In November 
1989 the veteran reported low back pain with radicular pain 
going down the back side (other records document a history of 
surgery on the back) of his left lower extremity.  The 
impression was left radiculopathy.  

In February 1991 the veteran reported weakness in both legs, 
the right greater than the left.  He reported that this would 
cause his knees to buckle.  The impression was proximal 
muscle weakness.  This was again reported in March 1991.  

In April 1991 an electromyogram (EMG) found evidence of 
peripheral neuropathy in the left lower extremity.  

In May 1992 the veteran was hospitalized for lower extremity 
weakness secondary to polymyositis.  Subsequent medical 
records dated from November 1992 through November 1993 
document continued treatment of polymyositis with associated 
weakness in the legs.  No specific mention of a left knee 
impairment is documented.  

Private medical records dated approximately from July 1992 
through September 1994 also document continued treatment of 
polymyositis (later referred to as inclusion body myositis), 
including leg weakness.  No reference to a specific disorder 
of the left knee is documented in these records.  

A January 1995 x-ray of the left knee was described as 
underexposed.  Medial narrowing and minimal osteophyte were 
found.  Joint effusion was also found to be present.  

In June 1995 the RO denied the veteran's claim for 
polymyositis.  

Examination of the left knee in June 1995 revealed weak leg 
muscles.  X-rays were found to show mild to moderate 
degenerative joint disease of the left knee.  The assessment 
was degenerative joint disease of the left knee and 
polymyositis with weakness of the quadriceps.  

In August 1995 it was noted that the veteran had leg weakness 
secondary to polymyositis leading to a giving way of the left 
knee.  It was also noted that he had left knee pain secondary 
to moderate degenerative joint disease.  These types of 
problems continued to be documented through July 1996.  

In January 1997 the veteran, in pertinent part, requested 
that his claim of service connection for a left knee disorder 
be reopened.  

In May and July 1997 the veteran was hospitalized at the 
Houston VA Medical Center (VAMC) for polymyositis and 
bilateral lower extremity weakness.  No reference to a 
specific left knee disorder is documented in these records.  

In October 1997 the veteran was seen by Dr. MS for complaints 
relating to his left knee.  He reported that his knee would 
hyperextend when trying to walk.  He reported weakness in his 
legs, and left knee pain.  His history of inclusion body 
myositis was noted.  The diagnosis was left knee pain and he 
was referred to another physician for x-rays and evaluation.  

In October 1997 x-rays of the left knee were found to reveal 
three compartment osteoarthritis of the left knee with 
possible small joint effusion.  

During a May 2000 hearing, the veteran testified that he 
first injured his left knee in 1952.  Tr., p. 1.  He stated 
that he received VA outpatient treatment shortly after he was 
discharged.  Tr., pp. 1-3.  He stated that these records were 
not obtainable.  Tr., p. 3.  He reported having intermittent 
treatment on his knee from that time through the present.  
Id.  

During the July 2001 hearing before the Board, the veteran 
again testified that he injured his left knee in service and 
that this resulted in constant pain as well as buckling when 
he would try to walk.  He reported that he still experienced 
constant pain.  Tr., p. 3.  

The veteran testified that he sought treatment shortly after 
his discharge at the VA Outpatient Clinic on La Branch in 
1953.  He reported intermittent treatment of his knee from 
that time on.  Id.  He later specified that the VA facility 
was in Houston.  Tr., p. 10.  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The Board is satisfied that the duty to notify and the duty 
assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following the receipt of the veteran's application, 
the RO properly advised the veteran that he needed new and 
material evidence to reopen his left knee claim.  They 
further advised him of the type of evidence which VA could 
help him obtain in order to support his claim.  In response 
the veteran submitted multiple VA Forms 21-4142, as well as 
copies of his private medical records.  



The veteran was given further notice of what was required to 
substantiate his claim in the Statement of the Case (SOC) and 
in the subsequent August 2000 Supplemental Statement of the 
Case (SSOC).  That is, he was provided with notice of the 
laws and regulations pertaining to reopening previously 
denied claims, as well as a rationale explaining why his 
claim was not being reopened.  These decisions also provided 
the veteran with notice of his appellate rights.  Therefore, 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain; in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

Service medical records were obtained and associated with the 
claims folder, and VA and private medical records have been 
obtained as well.  38 U.S.C.A. § 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

The veteran has indicated that he was treated at the Houston 
VAMC for a left knee disability within months after his 
discharge from service in 1953.  The Board finds that the 
duty to assist does not attach to obtaining these records 
because the veteran has already indicated that he had 
attempted to retrieve them and has stated that they are 
unobtainable.  Tr., pp. 2-3 (May 24, 2000).  

Thus, there is no reasonable possibility that such records 
could be obtained, and the duty to assist does not attach.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  


With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts 
v. Brown, 6 Vet. App. 473, 476 (1994).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence: Left Knee

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and not merely cumulative of 
evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the February 1954 determination, including VA and 
private medical records, hearing testimony, and other 
statements by the veteran.  

In the instant case, the Board finds that new and material 
evidence has been submitted to reopen a claim of service 
connection for residuals of a left knee injury.  38 C.F.R. 
§ 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the veteran must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2001).  

The above-mentioned evidence provided by the veteran is new, 
in that it has  not been previously submitted.  Further, the 
medical evidence establishes the presence of a current left 
knee disability; degenerative joint disease.  This evidence 
is therefore not cumulative or redundant.  

As the new evidence has established the presence of a current 
left knee disability, the Board finds that it is material in 
nature.  As the Board noted earlier, the prior final denial 
in 1954 was predicated on the absence of any abnormality of 
the left knee.  
As a left knee disability has currently been demonstrated, 
the Board finds that new and material evidence to reopen the 
previously denied claim has been submitted.  The claim of 
service connection for a left knee disability is further 
addressed in the remand portion of this decision.


New and Material Evidence: Compensation Pursuant to the 
Provisions of 38 U.S.C.A. § 1151: Peripheral Neuropathy

Factual Background

The evidence which was of record before the June 1995 
decision wherein the RO, in pertinent part denied entitlement 
to compensation for peripheral neuropathy pursuant to the 
provisions of 38 U.S.C.A. § 1151 is reported in pertinent 
part below.

In September 1992 the veteran was seen at the VAMC in Houston 
with complaints of weakness and pain in his left hand as well 
as swelling and erythema.  He reported puncturing his hand on 
a tin can.  The diagnosis was a left hand and forearm 
infection (status post laceration) and sepsis.  A left 
forearm and hand fasciotomy was performed without any 
reported complications.  

VA progress notes document decreased sensation in both hands 
in March 1993.  Sensory loss in both hands was found to be 
ulnar radial sensory distribution.  

In April 1993 the veteran was seen for complaints of 
paresthesias in the left hand.  In May 1993 it was noted that 
an EMG demonstrated a left ulnar nerve block.  

In January 1994 the veteran was seen for left hand numbness 
and tingling.  His surgical history of the left forearm was 
noted.  An EMG was performed that revealed, in pertinent 
part, increased spontaneous activity of the left flexor carpi 
radialis (FCR) (thought to possibly indicate local trauma to 
"ms"), and findings of flexor carpi ulnaris (FCU), which 
was thought to possibly ("might") indicate an old partial 
injury to the ulnar nerve with reinnervation.  There was no 
evidence of left ulnar, median, or radial compression at the 
wrist.  

In January 1995 the veteran was seen for complaints of 
numbness in both hands.  An EMG was found to be consistent 
with bilateral ulnar neuropathy.  Specific findings noted 
decreased motor conduction velocity in the left ulnar nerve, 
and decreased sensory "latercres" in both ulnar nerves.  

In June 1995 the RO denied entitlement to compensation for 
peripheral neuropathy pursuant to 38 U.S.C.A. § 1151.  This 
decision was not appealed.  

In October 1996 the RO received VA medical records from the 
Houston VAMC.  These records are located in a separate brown 
manila folder in the claims file.  These documents contain 
medical records not previously on file.  

Specifically, on December 4, 1995, the veteran was 
hospitalized primarily for polymyositis.  However, on 
admission, he also reported a history of peripheral nerve 
damage following the surgery on his left forearm and hand in 
September 1992.  Examination revealed some neurological 
abnormalities involving the left hand, including decreased 
sensation in the area of the median nerve, and partial radial 
nerve.  

A follow-up note on December 11, 1995 noted that the veteran 
had nerve deficits in his left upper extremity, indicating 
that it was secondary to the surgery performed on his left 
upper extremity.  

In the December 1995 discharge report it was again noted that 
the veteran had a history of "fasciatus" in 1992 with left 
forearm and hand fasciotomies leading to peripheral nerve 
damage, causing decreased functional abilities secondary to 
decreased fine motor coordination.  The pertinent diagnosis 
was a nerve impairment of the left upper extremity.  

In February 1997 the veteran submitted a statement requesting 
that his section 1151 claim be re-opened.  



In October 1997 the veteran was seen by Dr. MS for complaints 
of, in pertinent part, severe left forearm pain.  He reported 
pain over the proximal scar on the extensor surface of his 
forearm where he had the 1992 surgery.  The pertinent 
diagnosis was left arm pain which was opined to probably be 
keloid and scar-related.  He was referred to Dr. MVM for 
further evaluation.  

In December 1997 the RO received medical records from Dr. 
MVM.  These records are primarily dated from October 1997 and 
document, in pertinent part, treatment of left carpal tunnel 
syndrome, including a left carpal tunnel release.  

In January 1999 the veteran submitted VA medical records 
dated from December 1998.  These records document complaints 
regarding his left hand, including weakness in grip and pain 
over the surgical scars since the 1992 surgery.  He also 
continued to complain of swelling, pallor, and coldness in 
the left hand, as well as pain along the scars of the left 
forearm.  

Examination revealed decreased sensation along the tips of 
all fingers.  Pain was elicited when pressure was applied to 
the scars.  A nerve conduction study revealed prolonged left 
distal medial latency and a smaller left distal ulnar sensory 
nerve action potential ("SNAP") as compared to the previous 
December 1995 study.  It was found that this pattern was not 
prominent enough to be diagnosed but "could be seen in mild 
neurogenic thoracic outlet syndrome."  

The RO subsequently received additional medical records from 
Dr. MVM.  These records document continued treatment of the 
veteran's left upper extremity complaints.  Also included is 
an October 1997 EMG report finding evidence of chronic mild 
to moderate necrotizing myopathy in both arms.  With respect 
to the veteran's complaints of pain in the left extensor 
surface of the forearm (where there was a scar), it was 
opined that this could be a representation of tendonitis or 
less likely entrapment of one of the sensory deviations of 
the left radial nerve.  It was noted that the latter was not 
demonstrated by electrophysiology.  

During the May 2000 hearing, the veteran asserted that he was 
told by a VA neurologist that he "saw a lot of malpractice 
in the records."  He contended that a VA physician had told 
him that the nerve damage in his left upper extremity was due 
to the 1992 surgery.  Tr., p. 5.  He indicated that another 
physician had opined that it was his mental state that was 
the cause of his pain.  Tr., pp. 5-6.  The veteran testified 
that he had no problem with his hand prior to the surgery.  
Tr., p. 8.  

During the July 2001 hearing before the Board the veteran 
testified his current left hand problems were due to the 1992 
surgery.  Tr., pp. 5-6.  He again indicated that two VA 
physicians had opined that malpractice had been committed, 
but acknowledged that he was unable to get this statement in 
writing.  Tr., pp. 6-7.  He later indicated that he did not 
know the name of these physicians, but testified that they 
expressed the opinion in 1996 and 1997.  Tr., p. 11-12.  


Analysis

The veteran seeks to reopen his claim of compensation for 
peripheral neuropathy which the RO denied in June 1995.  When 
a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence includes VA 
medical records, private medical records, and statements and 
testimony from the veteran.  

Of the above evidence, the Board finds that certain VA 
medical and private records received after the June 1995 
decision are new and material.  In particular, the December 
11, 1995 assessment indicated a possible link between the 
September 1992 surgery and nerve deficits of the left hand.  
In addition, a private physician opined in October 1997 that 
the left arm pain was probably keloid and scar-related.  

Such evidence is new because it was not previously in the 
record and is neither duplicative nor cumulative, and 
therefore constitutes new evidence.  It is material because 
it indicates a possible link between the veteran's September 
1992 surgery and residual nerve damage to the left hand.  

Thus, this evidence bears directly and substantially upon the 
specific issue being considered in this case because it 
addresses the issue of the relationship between the left 
upper extremity nerve damage and the September 1992 surgery.  
Such evidence is significant and must be considered in order 
to fairly decide the merits of the claim.  

Thus, new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to compensation for 
peripheral neuropathy pursuant to 38 U.S.C.A. § 1151.  The 
Board notes that the claim of compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151 is further addressed in 
the remand portion of this decision.  38 C.F.R. § 3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury, the appeal is granted in 
this regard.  

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy, the appeal is granted in this regard.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


1151

The veteran has testified that VA physicians have indicated a 
link between his current left arm nerve problems and the 
September 1992 surgery at the VAMC in Houston.  See Tr., pp. 
4-5 (May 24, 2000).  


He specified during the hearing before the Board that two VA 
physicians had indicated in 1996 and 1997 to him that some 
form of malpractice had been committed in the September 1992 
surgery.  Tr., p. 12.  

While the veteran has indicated that he was unable to get 
these statements in writing, the Board is of the opinion that 
the RO should obtain any outstanding VA records.  In this 
case, it does not appear that the RO has obtained VA records 
from after 1996.  On remand it should obtain such records.  
38 U.S.C.A. § 5103A(a), (b) (West Supp. 2001).  

More importantly, the Board is of the opinion that a VA 
examination is required in this case.  The medical evidence 
indicates the presence of a current disability of the left 
arm.  The record also indicates that it may be linked to the 
veteran's September 1992 surgery at the Houston VAMC; 
however, there is insufficient medical evidence on hand to 
make a determination at this time, as it is unclear what the 
nature of the current left arm disability is, particularly in 
light of the indication that some of the veteran's symptoms 
may be associated with another nonservice-connected 
impairment: polymyositis or inclusion body myositis.  
Therefore, a VA examination is required to clarify the nature 
of the current disability and determine its relationship, if 
any, to the September 1992 surgery.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  

The Board briefly notes that during the pendency of this 
appeal, pertinent laws and regulations related to claims 
filed pursuant to 38 U.S.C.A. § 1151 were revised.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended to 
include the requirement of fault, providing that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).  


Prior to October 1, 1997, the United States Supreme Court 
(Supreme Court) had held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, 
Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

As the veteran's claim was filed prior to October 1, 1997, 
the provisions in effect prior to that date are to be applied 
in this case.  That is, there is no requirement of that 
"fault" be shown.  


Left Knee Disability

As the Board noted earlier, the veteran was seen in service 
for recurrent patellar dislocation of the left knee.  While 
no left knee disorder was shown at separation or post service 
prior to the February 1954 denial by the RO, the additional 
evidence associated with the claims file subsequent to the 
previous denial shows he has been diagnosed with degenerative 
joint disease of the left knee.  A contemporaneous medical 
examination with an opinion as to whether such disorder is 
related to in-service symptomatology would materially assist 
the veteran for the purpose of substantiating his claim.


Waiver of Overpayment

In May 2001 the RO obtained statements concerning the payment 
of the veteran's and his wife's benefits from the SSA, 
including the dates on which entitlement to such benefits was 
established.  


Other new evidence includes a January 2001 Improved Pension 
Eligibility Verification Report, and a notice by the RO of 
its proposal to reduce his monthly pension payments in light 
of his wife's employment.  All of this evidence was submitted 
after the most recent SSOC.  

A SSOC, so identified, will be furnished to the appellant and 
his representative, when additional pertinent evidence is 
received after a SOC or the most recent SSOC has been issued.  
38 C.F.R. § 19.31 (2000); see also 38 C.F.R. §§ 19.37(a); 
20.1304(c) (2000).  

The evidence discussed above is pertinent to the issue at 
hand because it indicates a change in the veteran's and his 
spouse's income, particularly in terms of the stoppage of the 
wife's SSA payments, her return to work, and the resultant 
adjustment in the amount of income from VA that the veteran 
will receive.  

As a result, it has the potential to impact the issue of 
waiver because it pertains to the issue of undue hardship; 
i.e., it raises the question of whether the change in income 
creates a higher level of undue hardship that would justify 
waiver or partial waiver of the debt.  See 38 C.F.R. § 1.965.  

Such evidence is therefore pertinent, and the regulations 
require that an SSOC be issued addressing such evidence.  
Therefore, a remand is required for the RO to consider this 
evidence and to issue an SSOC.  See  38 C.F.R. § 20.1304 
(2000).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, the above issues are remanded for the following:  



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain all 
VA treatment records from the Houston 
VAMC dated from 1996 to the present.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain information 
pertaining to the veteran and his 
spouse's current level of income.  


The RO should also consider the evidence 
pertaining to the veteran's countable 
income submitted after the most recent 
SSOC in determining whether a waiver of 
overpayment is warranted.  See 38 C.F.R. 
§ 1.965.  

Any pertinent records should be 
associated with the claims file.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

4.  Following the above, the RO should 
schedule the veteran for VA special 
orthopedic and neurological examinations 
by an orthopedic surgeon and a 
neurologist or other appropriate, 
available medical  specialists, to 
include on a fee basis if necessary, to 
ascertain the nature and etiology of any 
current disability of the left arm, and 
its/their relationship, if any to the 
September 1992 surgery performed in 
September 1992 at the Houston VAMC; and 
the nature and etiology of any left knee 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  


The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

Any further indicated special studies 
should be conducted.  

The examiners must review the veteran's 
pertinent medical history, and upon doing 
so, the examiners are requested to 
respond to the following: 

Does the veteran have any additional 
disability(ies) (including peripheral 
neuropathy) caused by the surgery 
performed by VA in September 1992, as 
claimed by the veteran?  

In answering this question determine the 
veteran's physical condition immediately 
prior to each of the surgeries as 
compared with the subsequent physical 
condition following the surgery.  As 
applied to medical or surgical treatment, 
the physical condition prior to the 
disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve.  

The examiners should also, if possible, 
distinguish between left upper extremity 
symptoms due to polymyositis or other 
impairments versus symptoms, if any, 
found to be related to the September 1992 
surgery.  


It should also be determined whether any 
additional disability found represents a 
natural progress of such disability for 
which the surgical treatment of was 
authorized.  

It should be determined whether the 
additional disability, if found, is 
merely coincidental with the above-
mentioned surgical treatment.  

It should also be determined whether any 
additional disability was a necessary 
consequence of the VA treatment.  That 
is, was the additional disability certain 
to result from, or intended to result 
from, the surgical treatments 
administered.  

It is stressed that "negligence" and 
"fault" are NOT factors that should be 
considered in rendering the opinion.

What disorder(s) of the left knee 
has/have been found on examination?

Is/are this/these disorder(s) related to 
the left knee symptomatology diagnosed as 
recurrent patellar dislocation reported 
in the service medical records and if 
not, what is the most likely etiology?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to waiver of 
overpayment of pension benefits in the 
amount of $22,177.00, and entitlement to 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); and adjudicate the issue of 
entitlement to service connection for 
residuals of a left knee injury on a de 
novo basis.  

These determinations should be made based 
on a review of all evidence of record, 
including any additional evidence not 
previously considered by the RO.  
38 C.F.R. §§ 19.31, 20.1304(c).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for scheduled VA examinations without good cause shown 
may adversely affect the outcome of his claims for service 
connection for residuals of a left knee injury and  for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



